       Case 5:20-cv-03778-LHK Document 145 Filed 06/03/21 Page 1 of 4



 1   MICHAEL A. JACOBS (CA SBN 111664)
     JESSICA L. GRANT (CA SBN 178138)
 2   ERIC AKIRA TATE (CA SBN 178719)
     JOYCE LIOU (CA SBN 277720)
 3   MORRISON & FOERSTER LLP
     425 Market Street
 4   San Francisco, California 94105-2482
     Telephone: 415.268.7000
 5   Facsimile: 415.268.7522
     MJacobs@mofo.com; JGrant@mofo.com
 6   ETate@mofo.com; JLiou@mofo.com

 7   BENJAMIN J. FOX (CA SBN 193374)
     MORRISON & FOERSTER LLP
 8   707 Wilshire Boulevard
     Los Angeles, California 90017-3543
 9   Telephone: 213.892.5200
     Facsimile: 213.892.5454
10   BFox@mofo.com

11 Attorneys for Defendants
   F5 NETWORKS, INC., NGINX, INC. (BVI)
12 and NGINX SOFTWARE, INC.

13
                                      UNITED STATES DISTRICT COURT
14
                                NORTHERN DISTRICT OF CALIFORNIA
15

16
     LYNWOOD INVESTMENTS CY LIMITED,                    No. 20-CV-03778-LHK
17
                         Plaintiff,
18                                                      JOINT SETTLEMENT STATUS
     vs.                                                REPORT
19
     MAXIM KONOVALOV, IGOR SYSOEV,
20   ANDREY ALEXEEV, MAXIM DOUNIN,
     GLEB SMIRNOFF, ANGUS ROBERTSON,
21   NGINX, INC. (BVI), NGINX SOFTWARE,
     INC., NGINX, INC. (DE), BV NGINX, LLC,
22   RUNA CAPITAL, INC., EVENTURE CAPITAL               Judge: The Honorable Lucy H. Koh
     PARTNERS II LLC and F5 NETWORKS, INC.,
23
                        Defendants.                     Complaint Filed: June 8, 2020
24

25

26

27

28

     JOINT SETTLEMENT STATUS REPORT
     No. 20-CV-03778-LHK
       Case 5:20-cv-03778-LHK Document 145 Filed 06/03/21 Page 2 of 4



 1          Pursuant to the Court’s Order Referring Parties to Private Mediation (ECF 138), plaintiff

 2   Lynwood Investments CY Limited and defendants F5 Networks, Inc.; NGINX Software Inc.;

 3   NGINX, Inc. (BVI); Maxim Konovalov; Igor Sysoev; Maxim Dounin; Andrey Alexeev; Gleb

 4   Smirnoff; Angus Robertson; E.venture Capital Partners II, LLC; BV NGINX, LLC; and Runa

 5   Capital, Inc., through their respective counsel, submit this Joint Settlement Status Report:

 6          On May 27, 2021, the parties held a mediation before the Hon. Suzanne Segal (Ret.). The

 7   matter did not resolve.

 8

 9
     Dated: June 3, 2021                   MORRISON & FOERSTER LLP
10

11
                                           By:    /s/ Jessica L. Grant
12
                                                   Jessica L. Grant
13
                                                   Attorneys for Defendants
14                                                 F5 NETWORKS, INC., NGINX, INC. (BVI),
                                                   and NGINX SOFTWARE, INC.
15

16
     Dated: June 3, 2021                   KING & SPALDING LLP
17

18
                                           By:    /s/ Quyen L. Ta
19                                                 Quyen L. Ta
20                                                 Attorneys for Defendants
                                                   MAXIM KONOVALOV, IGOR SYSOEV
21                                                 ANDREY ALEXEEV, MAXIN DOUNIN
22                                                 GLEB SMIRNOFF and ANGUS ROBERTSON

23

24

25

26

27

28

     JOINT SETTLEMENT STATUS REPORT
     No. 20-CV-03778-LHK                                                                            1
       Case 5:20-cv-03778-LHK Document 145 Filed 06/03/21 Page 3 of 4



 1   Dated: June 3, 2021              COOLEY LLP
 2

 3                                    By:   /s/ Patrick P. Gunn
 4                                           Patrick P. Gunn

 5                                          Attorneys for Defendants
                                            BV NGINX, LLC and E.VENTURE CAPITAL
 6                                          PARTNERS II, LLC

 7   Dated: June 3, 2021              WILLKIE FARR & GALLAGHER LLP
 8

 9                                    By:   /s/ Benedict Y. Hur
10                                           Benedict Y. Hur

11                                          Attorneys for Defendant
                                            RUNA CAPITAL, INC.
12

13

14   Dated: June 3, 2021              MEISTER SEELIG & FEIN LLP
15

16
                                      By:   /s/ Christopher J. Major
17                                           Christopher J. Major

18                                          Attorneys for Plaintiff
                                            LYNWOOD INVESTMENTS CY LIMITED
19

20

21

22

23

24

25

26

27

28

     JOINT SETTLEMENT STATUS REPORT
     No. 20-CV-03778-LHK                                                          2
       Case 5:20-cv-03778-LHK Document 145 Filed 06/03/21 Page 4 of 4



 1                                         ECF ATTESTATION
 2
            I, Jessica L. Grant, hereby attest pursuant to Local Rule 5-1(i)(3) that the concurrence to the
 3
     filing of this document has been obtained from each signatory hereto.
 4

 5
       Dated: June 3, 2021                      By: /s/ Jessica L. Grant
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT SETTLEMENT STATUS REPORT
     No. 20-CV-03778-LHK                                                                                 3
